Citation Nr: 0636603	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  06-14 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for aid and attendance.

2.  Entitlement to automobile and adaptive equipment to 
accommodate service-connected disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 2004 and 
August 2005 by the Buffalo, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which respectively 
denied the veteran's claims of entitlement to special monthly 
compensation based on the need for aid and attendance and 
entitlement to automobile and adaptive equipment to 
accommodate his service-connected disabilities.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on their part.


REMAND

The veteran is currently service-connected for Type II 
diabetes mellitus and multiple physical disabilities of his 
skin, cardiovascular system, genitourinary system, and 
peripheral nerves that have been determined to be secondary 
to diabetes mellitus.  Effective June 2002, he was awarded a 
total disability rating for individual unemployability due to 
his service-connected disabilities.

The veteran was denied his claims of entitlement to special 
monthly compensation based on the need for aid and attendance 
and entitlement to automobile and adaptive equipment to 
accommodate his service-connected disabilities by the agency 
of original jurisdiction.  He has duly perfected his appeal 
of these denials.  During the course of this appeal, however, 
he filed a claim in May 2006 for increased ratings for his 
service-connected skin disorder, cardiovascular disease, and 
nephropathy, as well for VA compensation for peripheral 
neuropathy of both upper extremities.  The claims file 
reflects that the RO had provided the veteran with medical 
examinations addressing these claims in July 2006.  The 
reports of these examinations have been associated with the 
evidence, but the file does not indicate that a rating 
decision has yet been rendered.  As the RO's determinations 
regarding these pending claims have a direct impact on the 
outcome of the present appeal, the Board finds that these 
issues are all inextricably intertwined.  Therefore, to avoid 
piecemeal adjudication of these multiple intertwined issues, 
the Board will hold in abeyance the appellate adjudication of 
the claims for special monthly compensation based on the need 
for aid and attendance and to automobile and adaptive 
equipment until the RO has first adjudicated the pending 
increased rating and service connection claims.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO for the following actions:

1.  To ensure compliance with recent 
caselaw addressing the notice 
requirements of the Veterans Claims 
Assistance Act (VCAA), the RO should send 
the veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as defined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), with respect to the issues on 
appeal of entitlement to special monthly 
compensation based on the need for aid 
and attendance and entitlement to 
automobile and adaptive equipment to 
accommodate service-connected 
disabilities.

2.  The RO should attempt to obtain 
copies of all current VA and/or private 
medical records that pertain to the 
examination and treatment of the 
veteran's service-connected disabilities 
that have not already been associated 
with his claims folder.

3.  The RO must adjudicate the claim of 
entitlement to service connection for 
neuropathy of the veteran's upper 
extremities, and assign disability 
evaluations for his service-connected 
skin disorder, cardiovascular disease, 
and diabetic nephropathy.  The veteran 
must be advised of his appellate rights 
with respect to these determinations and 
afforded an appropriate period of time to 
respond.

4.  Thereafter, the RO must re-adjudicate 
the veteran's claims of entitlement to 
special monthly compensation based on the 
need for aid and attendance and 
entitlement to automobile and adaptive 
equipment to accommodate service-
connected disabilities.  If any benefit 
sought is denied, the veteran and his 
representative must be provided with a 
Supplemental Statement of the Case and an 
appropriate period of time must be 
allowed for response.  The case must then 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


